UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of April, 2013 CANADIAN PACIFIC RAILWAY LIMITED (Commission File No. 1-01342) (translation of each Registrant’s name into English) Suite 500, Gulf Canada Square, 401 – 9th Avenue, S.W., Calgary, Alberta, Canada T2P 4Z4 (address of principal executive offices) Indicate by check mark whether the registrants file or will file annual reports under cover of Form20-F or Form40-F: Form20-FoForm40-Fx Indicate by check mark if the registrants are submitting the Form6-K in paper as permitted by Regulation S-T Rule101(b)(1): o Indicate by check mark if the registrants are submitting the Form6-K in paper as permitted by Regulation S-T Rule101(b)(7): o EXPLANATORY NOTE On February 22, 2013, the definition of “Change of Control” in the registrant’s Canadian Pacific Railway Limited Amended and Restated Management Stock Option Incentive Plan was amended and the Plan was restated.The Canadian Pacific Railway Limited Amended and Restated Management Stock Option Incentive Plan, dated February 22, 2013,is attached as exhibit 99.1 hereto. This report on Form 6-K is being filed with, and not furnished to, the Securities and Exchange Commission in order that this report on Form 6-K and the exhibits attached hereto are incorporated by reference into the registrant’s Registration Statement on Form S-8 (File No. 333-183893) under the Securities Act of 1933, as amended. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CANADIAN PACIFIC RAILWAY LIMITED Date: April 22, 2013 By: /s/ Paul Bachand Name:Paul Bachand Title:Associate Corporate Secretary DOCUMENTS FILED AS PART OF THIS REPORT ON FORM 6-K Canadian Pacific Railway Limited Amended and Restated Management Stock Option Incentive Plan, dated February 22, 2013.
